 


109 HR 2068 IH: Meat Promotion Act of 2005
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2068 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Goodlatte (for himself, Mr. Berry, Mr. Blunt, Mr. Hayes, Mr. Scott of Georgia, Mr. Bonilla, Mr. Butterfield, Mr. Boehner, Mr. Etheridge, Mr. Cantor, Mr. Gutknecht, Mr. Ross, Mr. Kingston, Mr. Snyder, Mr. Neugebauer, Mr. Ortiz, Mr. Latham, Mr. Sessions, Mr. Doolittle, Mrs. Emerson, Mr. Conaway, Mr. Jefferson, Mr. Manzullo, Mr. Kennedy of Minnesota, Mr. Pence, Mr. Shimkus, Mr. Graves, Mr. Thornberry, Mr. Oxley, Mr. Weller, Mr. McHenry, Mr. Westmoreland, Ms. Foxx, and Mr. Kline) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Agricultural Marketing Act of 1946 to establish a voluntary program for country of origin labeling of meat, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Meat Promotion Act of 2005. 
2.Voluntary program for country of origin labeling for meat 
(a)EstablishmentThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following: 
 
ECountry of origin labeling for meat 
291.DefinitionsIn this subtitle: 
(1)BeefThe term beef means meat produced from cattle (including veal). 
(2)Covered meat productThe term covered meat product means ground beef, ground pork, ground lamb, and fresh muscle cuts of beef, pork, and lamb. 
(3)LambThe term lamb means meat produced from sheep. 
(4)PorkThe term pork means meat produced from swine. 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
292.Voluntary programThe Secretary of Agriculture shall establish a voluntary program of country of origin labeling for covered meat products. 
293.LabelFor purposes of the program established under section 292, the Secretary shall— 
(1)design a label to be used to designate the country of origin of covered meat products; and 
(2)require persons participating in the program to use the label designed under paragraph (1), or such other label as the Secretary determines appropriate, to designate the country of origin of covered meat products.  
294.Limitation on use of United States as country of originA person participating in the program established under section 292 may not designate a covered meat product as having the United States as the country of origin unless the covered meat product is derived exclusively from— 
(1)an animal born, raised, and slaughtered in the United States; or 
(2)an animal born and raised in Alaska or Hawaii, transported for a period not to exceed 60 days outside of those States, and slaughtered in the United States. 
295.VerificationThe Secretary may require participants in the program established under section 292 to maintain a recordkeeping audit trail that will permit the Secretary to verify compliance with the program. 
296.Enforcement 
(a)Civil penalty 
(1)AssessmentThe Secretary may assess a civil penalty against a participant in the program established under section 292 that purposely or knowingly violates the terms of the program. 
(2)Amount of penaltyThe amount of the civil penalty assessed under paragraph (1) may not exceed $10,000 for each violation. 
(3)Continuing violationEach day during which a violation of the program continues shall be considered to be a separate violation. 
(b)Notice and hearingThe Secretary shall not assess a civil penalty under this section against a person unless the person is given notice and opportunity for a hearing in accordance with section 554 of title 5, United States Code, with respect to the violation for which the person is being assessed. 
297.RegulationsNot later than 180 days after the date of the enactment of the Meat Promotion Act of 2005, the Secretary shall promulgate regulations to carry out the program established under section 292.. 
(b)Conforming amendmentsSubtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.) is amended— 
(1)in the heading to read as follows: 
 
DCountry of origin labeling for fish, perishable agricultural commodities, and peanuts. 
(2)in section 281— 
(A)by striking paragraphs (1), (5), and (7); 
(B)in paragraph (2)(A)— 
(i)by striking clauses (i) and (ii); and 
(ii)by redesignating clauses (iii), (iv), (v), and (vi) as clauses (i), (ii), (iii), and (iv), respectively; and 
(C)by redesignating paragraphs (2), (3), (4), (6), (8), and (9) as paragraphs (1), (2), (3), (4), (5), and (6), respectively; and 
(3)in section 282— 
(A)in subsection (a)(2)— 
(i)by striking subparagraphs (A) and (B); and 
(ii)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (A), (B), and (C), respectively; and 
(B)in subsection (f)(2)— 
(i)by striking subparagraphs (A), (B), and (C); and 
(ii)by redesignating subparagraphs (D) and (E) as subparagraphs (A) and (B). 
 
